Citation Nr: 0841746	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  03-25 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for coronary artery disease.   

2.  Entitlement to an increased rating for residuals of a 
left (minor) carponavicular fracture with reinjury and 
carpectomy, currently rated as 10 percent disabling.   

3.  Entitlement to an increased rating for right hip 
arthritis, currently rated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1975, January 1977 to December 1980 and May 1981 to 
April 1984.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Pittsburgh, Pennsylvania, (hereinafter RO).  The 
case was remanded by the Board for additional development in 
June 2005 and August 2007 and is now ready for appellate 
review.  

In June 2004, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  

 
FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran incurred coronary artery disease due to carelessness, 
negligence, lack of proper skill, or similar instance of 
fault on the part of VA.  

2.  Residuals of a left carponavicular fracture with reinjury 
and carpectomy include tenderness to palpation over the 
radiocarpal bone joints; motion in the left wrist is to 10 
degrees of extension, 35 degrees of flexion, 5 degrees of 
radial deviation and 20 degrees of ulnar deviation.  

3.  Motion in the right hip is to 100 degrees of flexion, 35 
degrees of abduction, 25 degrees of adduction, 50 degrees of 
external rotation and 30 degrees of internal rotation. 
 

CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for coronary artery disease have not been met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2008).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a left (minor) carponavicular fracture with 
reinjury and carpectomy are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5215 (2008).   
 
3.  The criteria for a rating in excess of 10 percent for 
right hip arthritis are not met. 38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, DCs 5010, 5252 (2008).   
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in letters dated in February 2003, April 2003, 
July 2005, August 2007, and November 2007, the RO advised the 
claimant of the information necessary to substantiate the 
claims at issue.  He was also informed of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Finally, he was provided with information 
regarding ratings and effective dates by the letter dated in 
August 2007.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  

In order to satisfy the first Pelegrini II element for an 
increased-compensation claim, such as the, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

For the following reasons, the Board finds that the elements 
of the Vazquez-Flores test have either been met or that any 
error is not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The July 2005, August 2007 and November 2007 letters 
requested that the veteran provide evidence describing how 
his disabilities had worsened.  In addition, the veteran was 
questioned about the effect of the worsening of his service 
connected hip and wrist disabilities at the June 2004 hearing 
before the undersigned and during the course of VA 
examinations performed in association with the veteran's 
claims, most recently in December 2007.  The Board finds that 
the notice given, the questions directly asked, and the 
responses provided by the veteran both at his hearing before 
the undersigned and upon examination show that he knew that 
the evidence needed to show that his wrist and hip 
disabilities had worsened and what impact that had on his 
employment and daily life.  As the Board finds veteran had 
actual knowledge of the requirement, any failure to provide 
him with adequate notice is not prejudicial.  See Sanders, 
supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran 
was provided notice of the specific criteria necessary for 
increased compensation for his service connected wrist and 
hip disabilities by way of an April 2003 statement of the 
case which was followed by readjudication and issuance of 
supplemental statements of the case in September 2006 and May 
2008.  As such, the Board finds that Vazquez-Flores element 
two notice has been satisfied.  See Sanders, supra; Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).    

As to the third element, the Board notes that the veteran was 
provided notice that a disability rating would be determined 
by application of the ratings schedule and relevant 
Diagnostic Codes based on the extent and duration of the 
signs and symptoms of his disability and their impact on his 
employment and daily life by letter dated in August 2007.  
This notice was followed by readjudication in the May 2008 
supplemental statement of the case.  As such, the third 
element of Vazquez-Flores notice has been satisfied.  See 
Prickett, Sanders, supra.  As to the fourth element, the 
August 2007 and November 2007 letters did essentially provide 
notice of the types of evidence, both medical and lay, that 
could be submitted in support of his claim.  As such, the 
Board finds that the fourth element of Vazquez-Flores is 
satisfied.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify the 
veteran.  See Pelegrini II, supra.  

VA also has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, and the veteran's 
own statements and evidence he presented.  The veteran was 
afforded VA examinations in December 2007, as requested by 
the Board in its last remand, that include opinions as to 
whether the veteran developed coronary artery disease due to 
VA carelessness, negligence, lack of proper skill, or similar 
instance of fault on the part of VA or pursuant to VA 
vocational rehabilitation, and that contain sufficient 
clinical information to determine the proper rating to be 
assigned for the veteran's service-connected left wrist and 
right hip disabilities. 

With respect to the veteran's contention that the 
examinations that have been provided by VA are inadequate, 
and his request for examination by someone other than the 
individual that examined him in December 2007, there is 
nothing in the reports from the examinations in question to 
support the veteran's contentions in this regard.  In this 
regard, the reports from these examinations specifically 
document that the claims file was reviewed prior thereto, and 
specific and detailed references to the pertinent clinical 
history are contained therein.  Clinical findings are listed 
in detail and reflect a thorough examination of the veteran.  
There is also nothing in the record that suggests there is 
such medical complexity or controversy associated with the 
issue of whether the veteran is entitled to benefits provided 
by 38 U.S.C.A. § 1151 to warrant the independent medical 
opinion requested by the veteran's representative in his 
October 2008 presentation to the Board.  See 38 U.S.C.A. 
§ 7109.  

Finally, with regard to the claimed inadequacy resulting from 
the fact that a physician's assistant, and not a physician, 
examined the veteran in December 2007, the findings rendered 
at the December 2007 examination are consistent with the 
findings of VA physicians who have examined the veteran.  
(See eg. reports from a January 18, 2007, orthopedic 
consultation conducted by a VA surgical resident.)  Thus, the 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

A.  Entitlement to Compensation under the provisions of 
38 U.S.C.A. § 1151 for Coronary Artery Disease 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran, or pursuant to 
the provision of vocational rehabilitation training by VA,  
will be compensated in the same manner as if service-
connected, if the disability was caused by (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
care or (B) an event which is not reasonably foreseeable.  
See also 38 C.F.R. §§ 3.358, 3.361.

The record reflects that in April 1992, cardiac 
catheterization conducted in connection with hospitalization 
for chest pain showed a significant lesion in his left main 
coronary artery, and that the veteran underwent two vessel-
coronary artery bypass surgery at that time.  The veteran 
asserts that he developed coronary disease due to stress, in 
particular, as a result of an examination he had to take at 
Point Park College, pursuant to VA vocational rehabilitation 
training.  He also asserts that he sustained coronary artery 
disease as a result of a lack of proper treatment by VA in 
connection with a June 1991 visit to a VA hospital for 
complaints of chest pain.  More specifically, he states that 
an electrocardiogram was conducted in connection with this 
hospitalization, the results of which were normal, and he was 
told his chest pain was most likely the result of anxiety.  
His assertion is that if further testing had been 
accomplished in connection with the June 1991 VA hospital 
visit, it is possible that an earlier diagnosis of his 
cardiovascular disease could have been made, thus rendering 
his surgery in April 1992 unnecessary.  As such, the veteran 
contends that he is entitled to compensation provided by 
38 U.S.C.A. § 1151 for coronary artery disease.   

To address the veteran's contentions, the veteran was 
afforded a VA cardiovascular examination in December 2005 by 
a VA physician who noted that he had reviewed the claims file 
prior to the examination.  Following a review of the 
pertinent history and examination of the veteran, the 
physician stated as follows: 

On examination and talking to the 
[veteran], he enjoyed the education 
during the period of 1988 to 1993 . . . 
[u]sually this type of program relieves 
the tension and [is] helpful in 
preventing rather than causing the 
coronary artery disease.  Therefore, it 
is less likely to cause or aggravate the 
preexisting coronary artery disease.  
There are various risk factors, such as 
hyperlipidemia [and] the smoking in this 
patient, [that are] possibly contributory 
to the coronary artery disease and 
vascular disease.  

In December 2007, the veteran was afforded a VA examination, 
as requested by the Board in its August 2007 remand, that 
included an opinion as to whether the veteran's 
cardiovascular disease was the proximate result of alleged 
improper VA treatment in June 1991.  The reports from this 
examination reflect that the claims file was reviewed prior 
to the examination.  The relevant clinical history was 
discussed in the reports from this examination, and the 
examiner noted the veteran's assertion that if further 
testing had been conducted by VA in connection with his June 
1991 visit to the hospital with chest pain, he would not have 
necessitated the April 1992 heart surgery.  Following an 
examination of the veteran, the examiner concluded as 
follows: 

I reviewed the C-file and remote records 
data.  I see no evidence or indication 
that [the veteran's] 1991 cardiovascular 
treatment by the VA caused or proximately 
caused a cardiovascular disability.  I do 
not recognize anything FROM THE RECORDS 
that showed any careless, negligent or 
poor medical skills.  He has many risk 
factors that more than likely as not have 
lead to his cardiovascular problems.  I 
noticed that he does still continue to 
smoke even after very many vascular 
surgical procedures which is a high risk 
factor. 

A review of the remaining evidence of record does not reveal 
any competent medical evidence or opinions that support a 
conclusion that as a result of the June 1991 VA treatment for 
chest pain or "stress" pursuant to VA vocational 
rehabilitation, the veteran developed coronary artery disease 
due to fault on the part of any VA personnel or an event 
which was not reasonably foreseeable.  As for the veteran's 
assertions, including in sworn testimony to the undersigned 
in June 2004, attributing his coronary artery disease to the 
fault of VA and stress associated with VA vocational 
rehabilitation, such assertions cannot be used to establish a 
claim as a layperson is not qualified to render a medical 
opinion regarding the etiology of disorders and disabilities.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  As such, the claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
coronary artery disease is denied.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
coronary artery disease, the doctrine is not for application.  
Gilbert, supra.  
 
B.  Increased Rating Claims 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).
 



1.  Left Carponavicular Fracture Residuals

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Traumatic arthritis is rated as for 
degenerative arthritis. 38 C.F.R. § 4.71a, DC 5010. 

The highest assignable rating for limitation of motion of the 
minor or major wrist is 10 percent under 38 C.F.R. § 4.71a, 
DC 5215.  A 20 percent rating is provided for favorable 
ankylosis in 20 to 30 degrees of dorsiflexion of the minor 
wrist.  38 C.F.R. § 4.71a, DC 5214.  (The veteran is right 
handed).

During service, the veteran sustained a carponavicular 
fracture of the left wrist, and service connection for a 
disability listed as "S/P fracture, left carponavicular, 
with re-injury and carpectomy" was granted by a January 1985 
rating decision.  A noncompensable rating was assigned under 
DC 5215.  This rating was increased to 10 percent by a May 
1987 rating decision after a January 1987 VA examination 
showed decreased motion in the left wrist, to include flexion 
measured to 20 degrees and extension to 15 degrees.  This 10 
rating, which is the highest assignable rating under DC 5215, 
has been continued until the present time.   

Additional pertinent evidence of record includes reports from 
a December 2002 VA examination that showed the veteran 
reporting continuing pain in his left wrist.  Weather changes 
and manual work affected this pain according the veteran, 
which he described as a "7 to an 8."  An x-ray of the left 
wrist showed no evidence of an acute fracture and a 
surgically absent navicular bone.  The carpal bones were 
grossly normal and there was no evidence of dislocation or 
subluxation.  Motion in the left wrist was from to 40 degrees 
of dorsiflexion, 45 degrees of palmar flexion, 15 degrees of 
radial deviation and 30 degrees of ulnar deviation.   

Reports from a January 2007 VA examination indicate the 
veteran wore a brace on his left wrist, with the veteran 
describing sporadic numbness in addition to pain.  Motion in 
the left wrist at that time was noted to be from 10 degrees 
of extension to 30 degrees of flexion, with the veteran able 
to grossly flex and extend his fingers.  The examiner noted 
that the veteran would be referred to a specialist for a 
possible 4 corner fusion or a proximal row carpectomy to 
address the veteran's symptoms.  
An examination in February 2007 by a VA hand specialist 
showed motion in the left wrist to 10 degrees of extension, 
30 degrees of flexion, 60 degrees of supination and 80 
degrees of pronation.  There was tenderness and crepitus and 
pain with ulnar deviation and circumduction.  There was a 
positive Tinel's test over the median nerve level of the 
wrist and a negative Tinel's over the ulnar nerve.  There was 
no evidence of thenar intrinsic atrophy and the veteran's 
thenar muscles and intrinsics were 5/5 in strength.  
Sensation was grossly intact in the median and ulnar 
distributions and there was 6 millimeter two point 
discrimination throughout the wrist.  Imaging of the left 
wrist was interpreted to reveal arthritic changes at the 
radial styloid and large osteophyte formation.  There also 
were arthritic changes throughout the distal radius articular 
surfaces.  The impression following the examination was 
posttraumatic arthritis of the left wrist.  

Electrodiagnostic testing in April 2007 resulted in a 
diagnosis of mild left medial mononeuropathy (carpal tunnel 
syndrome) of the left wrist.  A physician who reviewed these 
results concluded in an addendum in that month that the 
veteran's complaints and physical examination results "may 
suggest a vascular etiology of the hand symptoms or possibly 
chronic complex regional pain syndrome."  An August 2007 VA 
outpatient report reflects consideration of various surgical 
options for the left wrist, with the conclusion that "a 
fusion is probably not the best thing for [the veteran], all 
things considered.  He is probably better off living with his 
pain."  A denervation procedure, carpal tunnel release and 
proximal row carpectomy were also contemplated, but it was 
indicated the veteran did not wish to pursue a surgical 
option at that time.  September and November 2007 VA 
outpatient reports reflect that the veteran was furnished 
with a splint specifically designed for carpal tunnel 
syndrome.   

Reports from a September 2007 evaluation by a private hand 
surgeon reflect motion in the left wrist from 35 degrees of 
palmar flexion and 10 degrees of dorsiflexion.  The veteran 
reported pain on the radial aspect of the wrist but minimal 
discomfort with a radial styloid impaction maneuver.  There 
was no crepitus and grip strength was 28 on the left and 57 
on the right.  Pin strength was 7 on the left and 11 on the 
right.  X-rays revealed no significant radial carpal or mid 
carpal arthritis, but there was some peaking of the radial 
styloid with possible impaction of the trapezoidal area.  The 
impression was status post left scaphoid excision with left 
radial sided wrist pain and possible neuropathy.  The 
examiner indicated that he discussed treatment options with 
the veteran, which included a radial styloidectomy, PIN 
neurectomy and carpal tunnel release versus wrist fusion.  

At a December 2007 VA examination, there was tenderness to 
palpation over the radiocarpal bone joint of the left wrist.  
Range of left wrist motion was to 10 degrees of extension, 35 
degrees of flexion, 5 degrees of radial deviation and 20 
degree of ulnar deviation.  With repeated active motion, 
downward wrist flexion caused a flare up of pain at 30 
degrees, and the veteran complained about pain at the end 
point of all wrist motion.  The left wrist disability was 
said to affect some activities of the veteran's daily living, 
to include making it harder to pull the clutch on his 
motorcycle.  It was also indicated the left wrist disability 
precluded work as a mechanic even though the veteran is right 
handed.  The diagnosis in pertinent part was degenerative 
joint disease of the left wrist.  In an opinion rendered 
after the examination, the examiner stated the left wrist 
disability hindered the veteran's  ability to perform 
mechanical work or jobs requiring physically demanding hand 
and wrist movements.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that, as discussed in the May 2008 
supplemental statement of the case, service connection has 
not been granted for carpal tunnel syndrome of the left 
wrist.  As such, any disability resulting from carpal tunnel 
syndrome, in particular, neurological impairment, cannot be 
considered in determining the appropriate rating to be 
assigned for the service-connected left wrist disability.  
(The veteran is advised that he may file a claim for service 
connection for carpal tunnel syndrome of the left wrist as 
secondary to the service-connected left wrist disability with 
the RO if he wishes to pursue such a claim.) 

The clinical evidence of record reflects evidence of 
significant limitation of motion in the left wrist.  However, 
the highest assignable rating for such limitation of motion 
under DC 5215 for the major or minor hand is 10 percent.  
While there is x-ray evidence of arthritis in the left wrist, 
because arthritis is rated on the basis of limitation of 
motion, increased compensation due to arthritis cannot be 
assigned.  38 C.F.R. § 4.71a, DC 5003.  A 20 percent rating 
is warranted for favorable ankylosis in 20 to 30 degrees of 
dorsiflexion of the minor wrist under DC 5214, but it is not 
demonstrated or contended that the veteran has ankylosis in 
the left wrist. 

The evidence does reflect that the veteran is in a 
significant amount of pain, to include episodes of severe 
exacerbations of pain, and the Board has considered the 
provisions of 38 C.F.R. § 4.40 with regard to giving proper 
consideration to the effects of pain in assigning a 
disability rating, as well as the provisions of 
38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, there is no indication in the 
record that increased compensation would be warranted for the 
service-connected left wrist disability as a result of 
"flare-ups" of pain. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not  
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent post-service hospitalizations due to his left wrist 
disorder, and his service-connected residuals have not shown 
functional limitation beyond that contemplated by the 10 
percent rating currently assigned.  Accordingly, referral of 
this decision for extraschedular consideration is not 
indicated.  
 
The veteran asserts, to include in sworn testimony to the 
undersigned in June 2004,  a much more debilitating condition 
than was demonstrated by the evidence cited above, and the 
Board fully respects the veteran's sincere assertions in this 
case.  Consideration has also been given to the repeated 
assertions with respect to the impact of the navicular bone 
being completely missing.  However, the Board finds the 
probative weight of this positive evidence to be overcome by 
the more objective negative evidence cited above.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu, 2 Vet. App. at 492; 
Francisco, 7 Vet. App. at 55 (1994).  Thus, as the probative 
weight of the negative evidence exceeds that of the positive, 
the claim for an increased rating for the service connected 
left wrist disability must be denied.  Gilbert, 1 Vet. App. 
at 49. 

2.  Right Hip Arthritis
 
Full motion of the hip includes 125 degrees of flexion and 45 
degrees of abduction.  38 C.F.R. § 4.71, Plate II.  Flexion 
of the thigh limited to 45 degrees warrants a 10 percent 
rating.  38 C.F.R. § 4.71a, DC 5252.  Flexion of the thigh 
limited to 30 degrees warrants a 20 percent rating.  
38 C.F.R. § 4.71a, DC 5252. 

The service medical records reflect that the veteran 
developed arthritis of the right hip due to Old Legg-Perthes 
disease, and service connection for arthritis of the right 
hip was granted by a January 1985 rating decision.  A 
noncompensable rating was assigned.  The rating was increased 
to 10 percent by a January 1988 rating decision after an 
October 1987 VA examination showed the veteran limping 
slightly on his right side with motion in the right hip 
measured from 45 degrees of abduction and 35 degrees of 
adduction.  A 10 percent rating for the right hip has been 
continued since that time.  

Additional evidence includes reports from a March 1991 x-ray 
of the right hip that showed flattening of the femoral healed 
with no evidence of aseptic necrosis or slipped epiphysis.  
More recent evidence includes reports from a January 2007 VA 
examination of the veteran that reflects complaints of right 
hip pain that had progressed to the point that he needed to 
utilize a cane.  The examination of the right hip at that 
showed flexion to 95 degrees with pain, no internal rotation 
and 45 degrees of external rotation with pain.  X-rays were 
interpreted as showing a deformed femoral head with a seeming 
healthy space between the head and the acetabulum.  The 
examiner stated that the veteran's right hip condition could 
be managed conservatively.    

At the most recent VA examination of the right hip in 
December 2007, the veteran described pain in the hip of 5 on 
a scale from 0 to 10 but said it can increase to 8 during a 
flare up.  He said the pain occurred daily and that sitting 
aggravated the pain.  Upon physical examination of the right 
hip, there was 100 degrees of flexion, 35 degrees of 
abduction, 25 degrees of adduction, 50 degrees of external 
rotation, and 30 degrees of internal rotation.  Repetitive 
motion revealed a flare up of pain with 30 degrees of 
internal rotation and flexion beyond 100 degrees.  Stiffness 
on a daily basis was noted, but it was indicated that the 
veteran was independent in terms of his active daily living 
and that the right hip "does not really untowardly" affect 
employment.  The assessment included minimal degenerative 
arthritis in the right hip, and the examiner stated this 
condition precluded vigorous exertional work, but that normal 
non-exertional work was not precluded.  

Applying the pertinent criteria to the facts set froth above, 
an increased (20 percent) rating may be assigned for the 
service connected right hip if flexion is limited to 30 
degrees.  38 C.F.R. § 4.71a, DC 5252.  Flexion in the right 
hip was measured well beyond 30 degrees at the January and 
December 2007 VA examinations, and there is no other 
objective evidence of that flexion in the right hip is 
limited to 30 degrees.  A 20 percent rating may also be 
assigned for limitation of abduction beyond 10 degrees.  
38 C.F.R. § 4.71a, DC 5253.  Abduction in the right hip was 
measured to 35 degrees at the December 2007 examination, and 
there is otherwise no evidence that abduction is limited to 
10 degrees. 

With respect to the complaints of hip pain, to include 
episodes of severe exacerbations of pain, there is no 
indication in the record that increased compensation would be 
warranted for the service-connected right hip disability as a 
result of "flare-ups" of pain.  See DeLuca, supra.  There 
is also no evidence reflecting the need for referral of this 
decision for extraschedular consideration for the right hip 
pursuant to 38 C.F.R. § 3.321(b)(1).  Finally, while the 
Board has considered the veteran's description, to include in 
sworn testimony to the undersigned in June 2004, of a much 
more debilitating condition due to his right hip disability 
than was demonstrated by the evidence cited above, the 
probative weight of this positive evidence is overcome by the 
more objective negative clinical evidence of record.  See 
Routen, Espiritu, Francisco, supra.  Thus, as the probative 
weight of the negative evidence exceeds that of the positive, 
the claim for an increased rating for the service connected 
right hip disability must be denied.  Gilbert, 1 Vet. App. at 
49. 

ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for coronary artery disease is denied.   

Entitlement to a rating in excess of 10 percent for residuals 
of a left (minor) carponavicular fracture with reinjury and 
carpectomy is denied. 

Entitlement to a rating in excess of 10 percent for hip 
arthritis is denied. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


